DETAILED ACTION
This office action is in response to Applicant’s communication of 5/27/2021. Amendments to claims 1, 2, 9, 10, 14 and 18 have been entered.  Claims 8, 15 and 19 have been cancelled.  New claims 21 and 22 have been entered.  Claims 1-7, 9-14, 16-18 and 20-22 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-14, 16-18 and 20-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “generate a stored capacity data system by:” and “in the capacity data system”. It is not clear what constitutes a “capacity data system”.  This term is not found in the specification so as to determine what this “system” actually is.  Examiner notes that 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-14, 16-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines performing the process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to determine price information which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Generating price data based on receiving various data, analyzing (i.e. identifying calculating, adjusting and determining) said data and presenting the result is a most common activity in the area of commerce and business. Furthermore the claimed steps recite mental observations and evaluations that can be completed 
	The following italicized limitation steps of claim 1 set forth the abstract idea of determining price information, [1] “…… provide market data for commodity transactions; [2] “……provide elevator capacity data for grain elevators used for the commodity transactions;” [3] “receive the market data for geographical areas j …… and the elevator capacity data ……;” [4] “identify grain elevators i providing a cash bid quote for the commodity within the geographical areas i at a time t;” [5] “generate a stored capacity data system by: calculating a total adjusted capacity for each geographical area j with the facilities i therein at the time t, including:” [6] “receiving elevator capacity data for the grain elevators i;” [7] “determining if elevator capacity data is available for each grain elevator i at the time t;” [8] “for grain elevators i where the elevator capacity data is available, adjusting the respective elevator capacity data for the grain elevator i by applying a multiplier to the respective elevator capacity data; and for grain elevators where the elevator capacity data is not available, determining the elevator capacity data for the grain elevator i by employing a percentile mapping; and” [9]McDONNELL BOEHNEN HULBERT&BERGHOFF LLP”300 SOUTH WACKER DRIVECHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001U.S. Patent Application Ser. No. 16/559,615Response to non-final Office ActionPage 3 of 15storing, ……, the total adjusted capacity for each geographical area j with the facilities i therein at the time t;” and [10] generate price information for the geographical areas i based on the market data and the total adjusted capacity for each geographical area j in the capacity data system;” [11] “…… receive and process the price information for presentation to a user.”  These steps clearly recite a Method of Organizing Human Activity to determine price information through an algorithmic mathematical process.  Furthermore, the claimed limitations cited above clearly cover steps that can be practically evaluated in the human mind to include mental observations and evaluations. Specifically, [4] “identify grain elevators i providing a cash bid quote for the commodity within the geographical areas i at a time t; [5] “generate a stored capacity data system by: calculating a total adjusted capacity for each geographical area j with the facilities i therein at the time t, including:” ; [7] “determining if elevator capacity data is available for each grain elevator i at the time t;” [8] “for grain elevators i where the elevator capacity data is available, adjusting the respective elevator capacity data for the grain elevator i by applying a multiplier to the respective elevator capacity data; and for grain elevators where the elevator capacity data is not available, determining the elevator capacity data for the grain elevator i by employing a percentile mapping; and” and [10] generate price information for the geographical areas i based on the market data and the total adjusted capacity for each geographical area j in the capacity data system;” [11] “…… receive and process the price information for presentation
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic computing devices, i.e. processors with memory suitably programmed to perform the steps of receive, identify, generate, calculating, receiving, determining, adjusting, determining, storing, generate, receive and process. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, transmission, storage and display, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computing devices suitably programmed to perform the receive, identify, generate, calculating, receiving, determining, adjusting, determining, storing, generate, receive and process steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-
	For instance, in the process of claim 1, the italicized steps of: [1] “…… provide market data for commodity transactions; [2] “……provide elevator capacity data for grain elevators used for the commodity transactions;” [3] “receive the market data for geographical areas j …… and the elevator capacity data ……;” [4] “identify grain elevators i providing a cash bid quote for the commodity within the geographical areas i at a time t;” [5] “generate a stored capacity data system by: calculating a total adjusted capacity for each geographical area j with the facilities i therein at the time t, including:” [6] “receiving elevator capacity data for the grain elevators i;” [7] “determining if elevator capacity data is available for each grain elevator i at the time t;” [8] “for grain elevators i where the elevator capacity data is available, adjusting the respective elevator capacity data for the grain elevator i by applying a multiplier to the respective elevator capacity data; and for grain elevators where the elevator capacity data is not available, determining the elevator capacity data for the grain elevator i by employing a percentile mapping; and” [9]McDONNELL BOEHNEN HULBERT&BERGHOFF LLP”300 SOUTH WACKER DRIVECHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001U.S. Patent Application Ser. No. 16/559,615Response to non-final Office ActionPage 3 of 15storing, ……, the total adjusted capacity for each geographical area j with the facilities i therein at the time t;” and [10] generate price information for the geographical areas i based on the market data and the total adjusted capacity for each geographical area j in the capacity data system;” [11] “…… receive and process the price information for presentation to a user.”  These steps clearly recite a Method of Organizing Human Activity to determine price information through an algorithmic mathematical process.  identify grain elevators i providing a cash bid quote for the commodity within the geographical areas i at a time t; [5] “generate a stored capacity data system by: calculating a total adjusted capacity for each geographical area j with the facilities i therein at the time t, including:” ; [7] “determining if elevator capacity data is available for each grain elevator i at the time t;” [8] “for grain elevators i where the elevator capacity data is available, adjusting the respective elevator capacity data for the grain elevator i by applying a multiplier to the respective elevator capacity data; and for grain elevators where the elevator capacity data is not available, determining the elevator capacity data for the grain elevator i by employing a percentile mapping; and” and [10] generate price information for the geographical areas i based on the market data and the total adjusted capacity for each geographical area j in the capacity data system;” [11] “…… receive and process the price information for presentation to a user.” are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Determining pricing information through analysis of data, no matter the type or specificity, is a business practice. Furthermore, the insignificant extra-solution activity claimed such as the receiving and storing information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); see MPEP 2106.05(d)(II). 
Dependent claims 2-7, 9-14, 16-18 and 20-22 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2 merely defines that the price information is weighted.  Claims 3-5 merely refine how the price information is determined through known types of calculations.  Claim 6 merely defines types of data.  Claim 7 merely recites filtering data which is an abstract idea.  Claim 9 merely defines the data used in the abstract idea.  Claim 10 merely defines grouping the price information by geographical area.  Claim 11 merely refines, at a high level of generality, what price data is derived from.  Claim 12 merely recites well known geographical area definitions.  Claim 13 is no different from claim 3.  Claims 14 and 16 merely refine the 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of determining transaction authorization further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to determine price information) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to determine price information) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102/103 rejections, see the Remarks filed 5/27/2021 have been fully considered and are persuasive.  The 35 U.S.C. 102/103 rejections of the current claims, 1-7, 9-14, 16-18 and 20-22, of  has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-7, 9-14, 16-18 and 20-22 filed in the Remarks of 5/27/2021 have been fully considered but they are not persuasive. 
On page 9 of the Remarks, Applicant argues ‘“Analogous to the claims in Enfish directed to "a specific type of data structure" (id. at 1339), claim 1 recites "a capacity data system." Like the claimed data structure Enfish which was distinguished from conventional data structures (id.), the capacity data system generated by claimed invention is distinguishable from a facility data system "where the elevator capacity data is not available."”’ and on page 11 “Because the claimed invention provides a specific type of data structure (capacity data system) that improves the way a computer retrieves data (i.e., addresses gaps in missing data), Applicant respectfully submits that the claimed invention is not directed to an abstract idea for reasons similar to the precedent set forth in Enfish.” Examiner respectfully disagrees.
The Examiner does not see the parallel between the claims of the instant case and those of Enfish. In Enfish, the claims, in both the method and system, describe the steps of configuring a computer memory in accordance with a self-referential table. The focus of the claims in Enfish is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database). Specifically, the claimed invention in Enfish achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Hence, the Enfish claims were not directed to an abstract idea. To the contrary, Applicant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The “capacity data system”, as claimed and disclosed in the specification, is merely a set of algorithmic steps to gather, analyze and organize information to be used in the abstract idea.  The invention Enfish was a technological solution to a technological problem (using self-referential table for a computer database rather than using conventional table for a computer database). Applicants’ invention is a business solution, algorithmic mathematical calculation steps to solve a problem rooted in an abstract idea, i.e. determining pricing information.  There is no technological element that is improved by the recited steps.  Simply executing an abstract concept on a computer does not render a computer "specialized," nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012).  In Bilski and Alice, the specific features of the claimed method/system did not change the fact that the claims were drawn to an abstract idea. This interpretation of abstract idea is based in light of the Alice decision and the 2019 PEG. Hence the claims are drawn to an abstract idea.
	On page 12, Applicant argues under Step 2A, Prong 2, ‘“For instance, as amended, the claimed invention generates a stored capacity data system by "determining if elevator capacity data is available for each grain elevator i at the time t" and "for grain elevators where the elevator capacity data is not available, determining the elevator capacity data for the grain elevator i by employing a percentile mapping." Thus, as described above, the claimed capacity data system accounts for capacity data that is otherwise unavailable from the facility data system. The claimed invention provides a technical solution to a technical problem with the facility data system. By providing a better account for facility capacity, utilization, and throughput, the claimed invention can advantageously "provide more accurate pricing information for a given geographical area."”’ Examiner respectfully disagrees.
	Merely determining if data is available and, if not available, employing a percentile mapping may improve the granularity and accuracy of the values being calculated, but this is an 
	On page 14 of the Remarks, Applicant argues, under Step 2B, ‘“Applicant respectfully submits that the claimed features go beyond "well-understood, routine, conventional activities [known] to one of ordinary skill in the art," and thus the claims recite an inventive concept that is significantly more than the judicial exception. For instance, as described above, the claimed invention identifies and addresses deficiencies in the gathered data (gaps of missing data in the facility data system) by generating and storing a new capacity data system based on inventive steps. By providing a better account for facility capacity, utilization, and throughput, the claimed invention can advantageously "provide more accurate pricing information for a given geographical area." Present specification, 1 [0014].”’ Examiner respectfully disagrees.
	Generating and storing data through a series of data gathering and analyzing (i.e. calculation and determining) steps does not provide an inventive concept.  The improvements of the present invention are in the abstract idea itself, e.g. improving the accounting of data, to be used to provide more accurate pricing information, i.e. data or simply a value.  The fact that the novel calculation steps are performed by generic processors does not make the invention any less abstract. The claims are ineligible because the innovation is an innovation in ineligible subject 
For these reasons and those presented in the rejection above, Examiner maintains the 35 U.S.C. 101 rejection on claims 1-7, 9-14, 16-18 and 20-22. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/26/2021